Citation Nr: 1031163	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-24 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a lumbar spine disability 
to include a herniated nucleus pulposus (HNP), status post 
decompression and fusion from L3-L5.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the Navy from August 1976 
to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's claim for service 
connection for back and spine aliments.

The Veteran testified before the undersigned Acting Veterans Law 
Judge during a March 2010 Travel Board hearing, at the St. Louis, 
Missouri RO.  A copy of that hearing transcript has been 
associated with the claims file.

Additional evidence pertinent to the claim on appeal was 
submitted in March 2010 and subsequent to the issuance of the 
February 2009 supplemental statement of the case (SSOC).  This 
evidence was accompanied by a waiver of RO consideration.  See 38 
C.F.R. § 20.1304 (2009).

The issue of entitlement to service connection for a 
psychiatric disorder secondary to a lumbar spine 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

There is competent and probative medical evidence of a nexus 
between the Veteran's current lumbar spine disability and 
service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar 
spine disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  In light of the Board's favorable 
disposition, the Board finds that all notification and 
development actions needed to fairly adjudicate the appeal have 
been accomplished.
 
Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical profession."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed to 
have been incurred in service if such manifested to a compensable 
degree within one year of separation from service.  This 
presumption applies to veterans who have served 90 days or more 
of active service during a war period or after December 31, 1946.  
38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307(a), 3.309(a).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Where, as here, most of the claimant's service 
treatment records have been destroyed or lost, the Board has a 
heightened duty to explain its findings and conclusions and to 
consider the benefit of the doubt.  See O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  Also, in Washington v. Nicholson, 19 
Vet. App. 362 (2005), the U. S. Court of Appeals for Veterans 
Claims (Court) stressed "The Board cannot make findings based on 
the absence of evidence in the appellant's [service morning 
reports (SMRs)] when it does not have the benefit of reviewing 
such records in their entirety."  Washington, 19 Vet. App. at 
370.

Factual Background and Analysis

The Veteran contends that he injured his back several times while 
working as a storekeeper during service, which led to his current 
lumbar spine disability.

A March 1976 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from 
recurrent back pain in an accompanying Report of Medical History 
(RMH) form.  The Board notes that these records were distorted 
but still legible.  No other service treatment records were 
available.

A September 1996 private treatment note indicates that the 
Veteran had fractured his sternum in a recent motor vehicle 
accident.

The Veteran reported working a "heavy construction job" which 
had a lot of demands on his spine during a July 2004 private 
treatment visit.  He was noted to have very poor posture, both 
sitting and standing.

In an August 2004 private treatment summary, Dr. D. B. indicated 
that the Veteran was under his care for lumbar pain and had 
undergone an epidural steroid injection and physical therapy.  
His diagnoses included lumbar spondylosis without myelopathy, 
intervertebral disc and a HNP.

Impressions of mild dextroscoliosis and degenerative changes were 
noted in a November 2006 private lumbar X-ray.

A November 2006 private lumbar computed tomography (CT) scan 
revealed a laminotomy and fusion procedure with posterior 
instrumentation and interbody material at L4-L5 without evidence 
of posterolateral or interbody fusion.  Disc protrusion that 
lateralized to the right and extended at least into the proximal 
foramen inferiorly on the right of L3-L4 and effacement of the 
descending right L4 nerve root were also noted.  In addition, a 
November 2006 private lumbar myelogram found wasting of the 
thecal sac at L3-L4, when the Veteran was in the upright weight-
bearing position.

A complete discectomy at L3-L4 and L4-L5 was performed in January 
2007.

During a May 2007 private psychiatric treatment visit, the 
Veteran reported that he may have injured his back in the Navy 
while lifting various heavy items.  He has had three surgeries on 
his back, including one in 2005 and double fusion surgery in 
2007.  His past treatments included repeated physical therapy 
sessions and steroid injections.  He last worked at a federal 
prison and also worked in heating and air conditioning.

Satisfactory progression of fusion as demonstrated on lumbar X-
rays reflected in a May 2007 private treatment note.  The 
Veteran's range of motion was reduced by about 50 percent in 
forward flexion and straight-leg raising was negative.  Motor and 
sensory examinations were grossly normal.

In a May 2007 statement, a former shipmate of the Veteran 
indicated that he worked with him as a storekeeper.  Their duties 
involved the replenishment of the ship's supplies and involved 
heavy lifting.  He recalled the Veteran being placed on light 
duty for a week or more on several occasions due to back strain.

A February 2009 VA orthopedic examination reflects the Veteran's 
reports of progressively worsening low back pain with 
intermittent right leg numbness.  He reported working as a 
heating, ventilation and air condition (HVAC) mechanic for 20 
years after service.  The Veteran later began working in a 
supervisory position at a federal prison, a position that did not 
involve heavy work, but resigned in 2007 as he was not able to 
respond to emergency situations and potentially aggressive 
situations.  He now worked in a mainly sedentary position as a 
billing representative.  In 1978 or 1979, he experienced low back 
strains while lifting heavy objects and carrying them aboard ship 
on three occasions.  He received treatment from a physician 
assistant but no X-rays were obtained and no injections were 
administered.  He was involved in a motor vehicle accident in 
1997 or 1998 when his vehicle was struck by a tow truck during 
which he fractured his sternum.  He began seeing his private 
physician in 2003 or 2004 for low back pain and eventually 
underwent several back surgeries.

Physical examination conducted by the February 2009 VA examiner 
revealed a mild muscle spasm on palpation on the right of the 
lumbar spine and that bilateral lower extremity muscle strength 
was 5/5.  Slightly decreased vibratory sensation at the right 
medial malleolus and right great toe were noted.  Light touch was 
diminished along the medial aspect of the right lower calf and 
right foot.  An accompanying lumbar X-ray revealed mild lumbar 
spondylosis with post-surgical changes.  Following this 
examination and a review of the Veteran's claims file, a 
diagnosis of a HNP, status-post decompression and fusion from L3-
L5 was made.  The examiner opined that it was less likely than 
not that the Veteran's current back condition was related to his 
in-service back strain as there was "really no nexus for 
connecting his current condition with this very distant 
occurrence of over 30 years ago" and that his back condition was 
more likely related to his years of work as a mechanic and to the 
natural aging progress.  The examiner also noted that the 
Veteran's service treatment records have been lost and that he 
did not seek medical attention until the early 2000's.

A February 2010 letter from the Veteran's mother indicated that 
the Veteran had told her during service that he had injured his 
back on several occasions while lifting heavy objects.

A March 2010 letter from the Veteran's former employer indicated 
that he had supervised the Veteran until 1994.  He worked as a 
mechanic and his duties included the general maintenance of 
building systems.  Construction and large maintenance projects 
were contracted to outside vendors.  To the best of his 
knowledge, the Veteran did not injure his back during this time.

In a March 2010 statement, K. B. indicates that he was involved 
in a motor vehicle accident with the Veteran in September 1996 
and that the Veteran did not complain of back pain from the 
accident.

In a March 2010 letter, D. P., one of the Veteran's former 
shipmates, indicated that he recalled the Veteran being injured 
in early 1979 while lifting crates off of a forklift.  He was 
"laid up" for three to five days after this injury and had been 
placed on light duty.  He did not witness this accident but 
"recall[ed] the incident very well" as they were best friends 
and this was their last cruise together.

In a March 2010 letter from Dr. D. R., the Veteran' s private 
chiropractic physician, noted that he had begun treating the 
Veteran a year ago for severe low back pain.  Due to the severity 
of the Veteran's condition, "there [was] no question that some 
of this comes from pre-existing factors" which included heavy 
lifting, yanking and pulling.  These factors probably contributed 
to the formation and eventual development of his chronic back 
condition.

In a March 2010 letter from Dr. D. K., the Veteran's private 
neurosurgeon, indicated that he had been treating the Veteran 
since December 2004.  The Veteran had described a long history of 
lower lumbar pain and "new records have surfaced which document 
a long standing problem which occurred while he was working as a 
storekeeper" in service.  He had sustained a significant injury 
while on ship board duty and sustained severe pain while lifting 
crates off of a forklift.  He had sought treatment for this 
severe lumbar pain but never had complete resolution of this 
pain.  There were no other risk factors that precipitated his 
current condition.  The physician opined that "[b]ased on [a] 
reasonable medical certainty" the trauma the Veteran described 
while on active duty was the ultimate cause of his ongoing pain 
and disability.

During a March 2010 hearing, the Veteran testified that he had 
carried items up and down four decks while working as a 
storekeeper in service.  The stairways were not very big so 
individuals had to carry items themselves, regardless of weight.  
He sought treatment for back pain on approximately three 
occasions while in service.  After service, he worked in HVAC 
changing belts, thermostats, filters and greasing motors.  He 
later worked in a supervisory capacity.  He denied injuring his 
back in his 1996 motor vehicle accident.

The Veteran has a current disability as he has been diagnosed 
with a HNP, status post decompression and fusion from L3-L5, 
among other conditions.  In order for his lumbar spine disorder 
to be recognized as service connected, the competent medical 
evidence of record must establish a link between this condition 
and an active duty injury or disease.  38 U.S.C.A. § 1131; 
Shedden and Hickson, both supra.

The evidence establishing this nexus includes various lay 
statements, the March 2010 opinions from Drs. D. R. and D. K. 
determining that the Veteran's lumbar spine disability began in 
service and the Veteran's reports regarding a continuity of 
symptomology.  A February 2010 statement from the Veteran's 
mother reflects, including a copy of a 1979 letter response to 
the Veteran acknowledging an injury, that he had complained of a 
back injury to her contemporaneously during service and a 
February 2010 statement from his former employer stated that the 
Veteran did not injure his back while working.  A May 2007 
statement from the Veteran's former shipmate reflects that he 
recalled him injuring his back during service, although he did 
not witness the actual injury.

The only evidence against a nexus to service is the February 2009 
VA orthopedic examiner's opinion that it was less likely than not 
that the Veteran's lumbar spine disability was caused by his 
service but was attributable to his post-service work as a 
mechanic and the natural aging process.

All of the above examiners provided a full rationale for their 
opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(a medical opinion that contains only data and conclusions is not 
entitled to any weight).  While only the February 2009 VA 
examiner noted a review of the Veteran's claims file, both Dr. D. 
R. and Dr. D. K. were familiar with the Veteran's medical 
history.  The mere fact that an examiner, private or VA, did not 
review the claims file does not render an examination inadequate, 
particularly if it can be shown by the content of the examination 
that the examiner is familiar with the claimant's medical 
history.  Id. at 304.  The Board finds the February 2009 VA 
examiner's opinion less probative than the Veteran's treating 
physicians' opinions.
Except for his entrance examination report, the Veteran's actual 
service treatment records have not been located, so there are no 
pertinent records to be reviewed.  During his hearing, the 
Veteran testified that he continued to have back problems after 
service and did not seek medical care until his leg started to 
get numb in the early 2000's and that up until that time he self 
medicated with Tylenol, Aleve or Motrin.  He also indicated that 
as a HVAC mechanic at the federal building most of the stuff that 
he did was change belts, change thermostats, filters, and grease 
motors and that most of the big tasks were contracted out, 
because they did not have the equipment to do the big jobs.  
Thus, the Veteran maintained that his back problems started in 
service and continued after his discharge, worsening in later 
years.  As noted above, in Jandreau, 492 F.3d at 1377, the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a lay person is 
competent to identify the medical condition, (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Considering the circumstances of the Veteran's service, he likely 
lifted heavy articles, and possibly very heavy weights, while 
performing his duties as a storekeeper.  In addition, the Veteran 
is competent to assert the occurrence of in-service injuries to 
his back.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Both the Veteran's mother and a former shipmate 
confirmed that the Veteran injured his back in service.  
Similarly, a lay person is competent to report that a Veteran 
appeared to have back difficulties.  Therefore, the Board finds 
that Veteran's statements and those of his mother and former 
shipmate are competent and credible with respect to the Veteran 
having injured his back in the military and having back problems 
in service which continued after service.  Thus, although there 
is no objective evidence to support a specific incident of trauma 
to his back in service, the Board accepts the Veteran's 
assertions of in-service trauma to his back and chronicity of 
symptoms as credible.  

The Board also finds that the record presents an objective basis 
for attributing the Veteran's current back disability to service.  
His former supervisor corroborated that, as a mechanic, the 
Veteran's duties included general maintenance of building 
systems; that construction and large maintenance projects were 
contracted to outside vendors; and that, to the best of his 
knowledge, the Veteran did not injure his back during this time.  
Therefore, the Veteran's post-service job as a mechanic was less 
strenuous than his Navy job contrary to the VA examiner's 
opinion.  In this regard, the Board notes that his neurosurgeon 
indicated that the Veteran sustained a significant injury while 
in the Navy but never had complete resolution of his pain and 
that there were no other risk factors that precipitated his 
current condition.  As a result, this physician opined that, 
based on reasonable medical certainty, the trauma the Veteran 
described while on active duty was the ultimate cause of his 
ongoing pain and disability.  

Here, although the VA examiner did review the claims file, he 
appears to have misquoted or misrepresented the Veteran's prior 
medical history, especially as it relates to his post-service 
employment.  Therefore, the most probative opinion of record 
linking the Veteran's back disability to in-service injury(ies) 
was provided by a private specialist in a March 2010 letter, who 
did not review the Veteran's claim file, but who did opine that 
the Veteran's current back disability was most likely due to a 
significant injury while in the Navy.  In light of his opinion, 
the Board finds that the Veteran's current lumbar spine 
disability is most likely related to active duty in the Navy, as 
the Veteran's duties required him to lift and carry very heavy 
articles as a ship storekeeper and he is competent to describe 
his symptoms and conditions of service.

Considering the totality of the evidence, to include the 
Veteran's credible assertions of in-service trauma to his back 
and that he experienced back pain during service and since 
service, the nature of the disability, and affording him the 
benefit of the doubt on the question of in-service injury and 
medical nexus, the Board concludes that the criteria for service 
connection for a lumbar spine disability to include a HNP, status 
post decompression and fusion from L3-L5 are met.  Entitlement to 
service connection for is therefore granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for a lumbar spine disability, to include a 
HNP, status post decompression and fusion from L3-L5, is granted.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


